Citation Nr: 1721504	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-06 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Whether there is new and material evidence has been received in order to reopen a previously denied claim of entitlement to service connection for degenerative disc disease of the lumbar spine (L4-L5). 

2. Entitlement to service connection for degenerative disc disease of the lumbar spine (L4-L5). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to December 1995.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania. 

The Veteran was scheduled for a Board videoconference hearing in December 2015, but did not appear. As such, the Veteran's hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d). 

The issue of entitlement to service connection for degenerative disc disease of the lumbar spine (L4-L5) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Service connection for degenerative disc disease of the lumbar spine (L4-L5) was denied in a January 2009 rating decision that was never appealed. 

2. Evidence received since the January 2009 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient when considered by itself or with previous evidence of record, to raise a reasonable possibility of sustain the claim of degenerative disc disease of the lumbar spine (L4-L5).

CONCLUSION OF LAW

New and material evidence has been received since the issuance of a final January 2009 decision, the criteria for reopening the clam for service connection for a back injury is met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a back injury is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

II. Reopening a Claim

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed. 38 C.F.R. §§ 20.1100, 20.1103. The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection. This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis. See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

III. Back Condition

The Board finds new and material evidence sufficient to reopen the Veteran's claim for a degenerative disc disease of the lumbar spine (L4-L5) disability. 

A January 2009 rating decision denied the Veteran's claim for service connection for a back condition because there was no nexus between the Veteran's back injury at L1-L2 manifested by marginal lipping in service and his current degenerative disc disease at L4-L5. The Veteran did not appeal, and new and material evidence was not received within the appellate period; thus the January 2009 rating decision is final. 38 C.F.R. §§ 20.200.

Since January 2009, new evidence has been added to the claims file. This includes a medical opinion from the Veteran's private physician received January 2012. The Veteran's private physician stated that he treated the Veteran for four years. The private physician opined that the Veteran's current back condition is related to a pervious trauma or condition. The physician stated that he was unaware of any trauma or significant event to the Veteran's lumbar spine while he treated the Veteran. The Veteran stated that the condition was initially sustained while in the military based upon a trauma. This new evidence when considered with previous evidence of record, relates to the unestablished fact of a nexus necessary to substantiate the claim. 

Since the appellant has provided new and material evidence, reopening this claim is in order. Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).



ORDER

New and material evidence has been received, the application to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine (L4-L5) is granted. 


REMAND

Having reopened the previously denied claim for service connection for degenerative disc disease of the lumbar spine (L4-L5), the Board finds that additional development is required.

The Veteran has been diagnosed with several different low back conditions, the first recorded during active duty. The Veteran has consistently contended that the root of his low back pain was caused by lifting a large pipe in-service. In light of the new January 2012 nexus opinion from the Veteran's private physician opining that the Veteran's back issue is due to a past trauma or condition, the Board finds that an additional VA examination is necessary to clarify the etiology of the Veteran's back condition. See 38 C.F.R. § 3.159 (c)(4)(i) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board further notes that in the Boards March 2016 remand, the Board instructed the RO to provide a formal finding of unavailability and to notify the Veteran if the records sought were determined to be unavailable or a negative response was received. The RO received a negative response when it requested service treatment records, but did not provide a formal finding of unavailability nor notify the Veteran. Therefore, the RO should provide a formal finding of unavailability and notify the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any updated medical records pertaining to the Veteran's back disability.

2. Schedule the Veteran for a VA examination from an appropriate VA medical examiner. Provide the examiner with the claims file including a copy of this REMAND and any relevant evidence in Virtual VA or Veterans Benefits Management System (VBMS). After a complete review of the record and an examination, the examiner should respond to the following: 

The examiner is asked to provide an opinion regarding the nature and etiology of the Veteran's lumbar disability:

The examiner must provide an opinion, based on the record, regarding whether it is at least likely as not (a 50 percent or greater probability) that his lumbar disability of the L4-L5 had its onset in service, was manifest within one year of service, or is otherwise related to the Veteran's active duty service. 

The examiner must address the private treatment letter that states the Veteran's current back condition is due to trauma or past condition. In doing so the examiner should address whether the in-service diagnosis of back strain, back spasms, or mild degenerative joint disease at L1-L2 is related to the Veteran's current back condition.

The examiner should also address the Veteran's statement that since his in-service back injury he has been unable run or exercise as before he was injured.  

The examination must provide a clear medical rationale for all opinions offered. 

3. Determine whether VA has obtained all of the Veteran's available service treatment records. If so, provide a formal finding of unavailable records, specifically the medical report of a separation examination, and notify the Veteran.     

4. The AOJ should readjudicate the claim on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should receive a Supplemental Statement of the Case and an opportunity to respond. If necessary, the case should then be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


